Citation Nr: 0712761	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-35 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in No. Little Rock, 
Arkansas.

In May 2006, the Board reopened the veteran's claim of 
service connection for bilateral hearing loss and granted the 
claim.  In the same action, the Board remanded the veteran's 
claim of service connection for tinnitus for further 
development.  That development has been completed to the 
extent possible, and the case returned to the Board for 
further consideration of the veteran's appeal.

Also, as noted in the May 2006 decision, the veteran 
testified before the undersigned Veterans Law Judge at a 
hearing at the RO in September 2005.


FINDINGS OF FACT

Tinnitus was not shown during service or for many years 
thereafter and the preponderance of evidence indicates the 
veteran's claimed tinnitus is not related to active military 
service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  If any errors in the 
timing or content of the notice are found, then it must then 
be determined whether such notice error was prejudicial to 
the claimant.  Id.  See also Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), reversed and remanded, 444 F.3d 1328 
(Fed. Cir. 2006), affirmed, No. 02-1077 (December 21, 2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), is sufficient to cure 
a timing defect).

With respect to VA's duty to notify, the RO sent letters to 
the veteran in November 2003, April 2004, January 2005, and 
August 2006 which asked him to submit certain information, 
and informed him of the responsibilities of the claimant and 
VA concerning obtaining evidence to substantiate his claim.  
In accordance with the requirements of the VCAA, these 
letters informed the veteran what evidence and information VA 
would be obtaining, and essentially asked the veteran to send 
to VA any information he had to process the claim.  The 
letters also explained that VA would make reasonable efforts 
to help him get evidence such as medical records, but that he 
was responsible for providing sufficient information to VA to 
identify the custodian of any records.  In the April 2004 
letter, the RO informed the veteran what he needed to show 
for service connection.  Then, in August 2006, in accordance 
with the Board's May 2006 Remand, the veteran was informed 
that an effective date and disability rating would be 
assigned if service connection is granted for his tinnitus 
claim.  See Dingess, supra.  It is noted that the veteran was 
also provided with the text of 38 C.F.R. § 3.159, from which 
the United States Court of Appeals for Veterans Claims 
(Court) took the fourth notification element, in the 
September 2004 statement of the case.  In view of this, the 
Board finds that that the veteran has not been prejudiced.  
He was given adequate notice and he was given an opportunity 
to respond to the notices provided.  

There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Pelegrini, 
supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, 
as the Board concludes below that the preponderance of the 
evidence is against the appellant's claim for service 
connection, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, private and VA treatment records, as well as 
several VA examination reports.  The veteran has not 
identified any additional evidence pertinent to his claims, 
not already of record and there are no additional records to 
obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  


Analysis

The veteran's underlying claim is that his tinnitus is 
related to service.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110 (West 2002).  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Review of the record shows that the veteran was denied 
service connection for tinnitus in a May 2003 rating 
decision.  In this decision, the RO determined that the 
veteran's service medical records were negative for any 
complaints of tinnitus or acoustic trauma in service.  
Further, the RO noted the evidence did not show the veteran's 
current complaints of tinnitus were incurred or caused by 
military service.

Based on a careful review of the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for tinnitus.

Service medical records are negative for complaints of 
tinnitus or acoustic trauma during military service.  The 
veteran's Department of Defense Form 214 indicates he served 
as an aircraft equipment mechanic.  As noted in the Board's 
May 2006 Remand, the question of noise exposure during 
service is conceded due to the veteran's in-service 
occupational specialty.  So, the Board's inquiry turns to 
whether there is competent medical evidence relating the 
veteran's claimed condition to service.

In a VA examination of July 1970, the veteran indicated no 
complaints referable to any system at that time.  The file 
contained no complaints or treatment for tinnitus until 
October 2001, when the VA received documents from a hearing 
aid company that showed complaints of tinnitus in January 
1986.  This is still over 15 years following the veteran's 
discharge from service.  See Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (The normal medical findings at the time of 
separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years 
after service is probative evidence against the claim.).

In that private report dated January 1986, the veteran 
indicated tinnitus and a 16- year history of hearing problems 
due to aircraft noise exposure.  He also reported that his 
father and brother had hearing problems.  The author of this 
record noted the veteran's use of a right-sided hearing aid.  
The veteran reported tinnitus and a ten year use of hearing 
aids at a March 2000 VA outpatient visit.  

On VA audio examination in April 2004, the veteran's claims 
file was reviewed and pertinent past service and medical 
history was discussed.  The examiner noted no complaints of 
tinnitus in the service medical records.  The first report of 
tinnitus was in 1986.  During the examination, the veteran 
reported noise exposure prior to service from working on a 
farm.  He serviced tractors and other farm equipment without 
the use of hearing protection.  The veteran noted in-service 
noise exposure from working as an aircraft mechanic and 
reported use of hearing protection "most of the time."  The 
veteran reported post- service noise exposure from 
motorcycles, gunfire, and chainsaws but that he used earplugs 
when operating these items.  The examiner did not offer an 
opinion regarding the claimed tinnitus.

In September 2006, the veteran was accorded a VA audiology 
examination.  The claims file was reviewed and pertinent past 
service and post service medical history was discussed.  The 
veteran denied noise exposure prior to service, but reported 
exposure to noise from aircraft, automobile engines, and 
generators while in service.  Post service, the veteran 
indicated he used hearing protection when hunting or using 
chainsaws.  His subjective complaints included reports of 
hearing buzzing tinnitus.  The veteran reported that this 
began 20 to 25 years prior and that he had been out of 
service for approximately 36 years.  

In October 2006, an addendum was added to the prior 
examination.  Based upon the prior examination findings, the 
examiner opined that it is not likely that the veteran's 
tinnitus began during military service.  In this regard, she 
cited the veteran's own account of the onset of this 
condition and noted that current medical literature supports 
an onset of tinnitus within one year of noise exposure.  This 
opinion was based on a comprehensive review of the veteran's 
claims file and on medical principles.  The Board, therefore, 
finds the opinion probative evidence that the veteran's 
claimed tinnitus condition is not etiologically linked to 
military service.

The Board notes that the veteran claims that his tinnitus is 
the result of noise exposure in service.  The veteran has not 
provided any medical evidence to support his assertion.  The 
veteran is not competent to offer opinions regarding medical 
diagnosis or causation.  As a lay person, he lacks the 
capability to provide evidence that requires specialized 
knowledge, skill, experience, training or education.  If the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet.App. 91 (1993).

In summary, while the veteran contends his tinnitus is 
related to military service the competent medical evidence 
indicates that it is not.  After carefully reviewing all the 
evidence, the Board concludes that the weight of the credible 
evidence demonstrates that the veteran's tinnitus became 
manifest many years after his discharge from service and this 
condition has not been shown to be medically linked to 
service.  Indeed, the medical evidence suggests it is not 
linked to service.  As the preponderance of the evidence is 
against the claim of service connection, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


